United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-3137
                                    ___________

Jarrod D. Majors,                      *
                                       *
             Appellant,                *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
John Baldwin; John Fayram; Mark        * Northern District of Iowa.
Doll; Lary Winders; Steve LeClere;     *
Judy Meyer; Scott J. Idleman; Dr.      *     [UNPUBLISHED]
David Richtor; Jeffrey S. Thompson;    *
All Other Unnamed Doctors, Nurses,     *
and Other Medical Staff at Anamosa     *
State Penitentiary,                    *
                                       *
             Appellees.                *
                                  ___________

                              Submitted: March 5, 2012
                                 Filed: March 8, 2012
                                  ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

        Iowa inmate Jarrod Majors appeals the preservice dismissal of his 42 U.S.C.
§ 1983 and state-law complaint claiming negligent maintenance of stairs on which he
fell, and deliberate indifference to his resulting serious medical needs. After de novo
review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam), we
conclude that Majors failed to state a section 1983 claim as to the named defendants,
because he did not allege that any of them actually knew of the failure to treat his
pain, and he did not identify anyone responsible for the delay in his treatment. See
Nelson v. Shuffman, 603 F.3d 439, 448 (8th Cir. 2010) (for deliberate-indifference
claim, inmate must show he suffered objectively serious medical need that prison
officials actually knew of but deliberately disregarded); Ellis v. Norris, 179 F.3d
1078, 1079 (8th Cir. 1999) (§ 1983 claimant must allege facts supporting individual
defendant's personal involvement or responsibility for unconstitutional action).

       We further conclude, however, that Majors did state a deliberate-indifference
claim against some “unnamed” defendants (who it appears could be identified) by
alleging that they withheld prescribed pain medication and did not provide adequate
post-operative treatment. See Jones v. Minn. Dep’t of Corr., 512 F.3d 478, 481-83
(8th Cir. 2008) (objectively serious medical need either is something diagnosed by
physician as requiring treatment, or is so obvious that layperson would easily
recognize need for doctor attention; injury is considered obvious where prisoner
exhibited physical symptoms relating to known medical issues or complaints of pain;
prison official’s knowledge may be inferred by circumstantial evidence or fact that
risk was obvious); see also Munz v. Parr, 758 F.2d 1254, 1257 (8th Cir. 1985)
(preservice dismissal for failure to identify defendant by name is improper where
complaint provides specific information making identification after discovery likely).

      Accordingly, we affirm the dismissal of the section 1983 claims against the
named defendants; and we remand for further consideration of the claims against the
unnamed defendants, as well as the state-law negligence claims, see 28 U.S.C.
§ 1367(a). We note that on remand Majors may renew his motion for appointment
of counsel; and he may amend his complaint, see Fed. R. Civ. P. 15(a).
                      ______________________________




                                         -2-